Case 3:14-cr-00175-WHA Document 962-58 Filed 01/10/19 Page 1 of 6




      EXHIBIT FFF
                                                                                                               Page 1 of 5
                  Case 3:14-cr-00175-WHA Document 962-58 Filed 01/10/19 Page 2 of 6


From: Crane, Bruce@CALFIRE <Bruce.Crane@fire.ca.gov>
Sent: Wednesday, April 18, 2018 5:53 PM
To: Schirle, Stephen <SLSw@pge.com>
Subject: CAL FIRE Request for further information

*****CAUTION: This email was sent from an EXTERNAL source. Think before clicking links or opening attachments.*****
Dear Mr. Schirle,

Thank you for the information that PG & E has provided to CAL FIRE. A review of the documents provided has
prompted some follow up questions from the CAL FIRE investigators. CAL FIRE requests that PG & E answer the
following questions as to the documents provided.

1. Has this information listed below already been provided by PG & E? If it has been provided would PG & E identify,
with specificity, where the document(s) could be located by CAL FIRE?



Request Type: Fault Reports

Date Range: 10-8-7 to 10-9-17

Start/End Time: Noon/Noon

Search Area: All faults within (1) mile radius of each address




Cascade Incident (17-CA-NEU-026269)

13916 Cascade Way Browns Valley, CA



Lobo Incident (17-CA-NEU-026275)

11218 Lone Lobo Trail Nevada City, CA



McCourtney Incident (17-CA-NEU-026279)

11228 McCourtney Road (Intersection of: Old Auburn Road/McCourtney Road)

11253 Orion Way Grass Valley, CA
                                                                                                                   Page 2 of 5
                      Case 3:14-cr-00175-WHA Document 962-58 Filed 01/10/19 Page 3 of 6


2. If the below information has been provided by PG & E to CAL FIRE, please identify, with specificity, where
the information is located in the documents already provided and how to read it. All lat/longs below are in
WGS 84. Please provide any response in the same datum or identify if it is in a different datum and what the
datum is.


General Request

The general request is for the fires listed below. If the data has already been provided, please identify where located
and how to interpret the data. If the general request is redundant to a specific request list, please disregard the latter
request.

Request Type-: Fault Reports & circuit maps
Date Range (most of the fires): 10/8/17-10/9/17
For the Pythian: 10/12/17-10/13/17
For the Heitz: 10/8/17-10/11/17
Start/End time: Noon to Noon
Search area: All faults within 1 mile of each lat/long along the circuit related to the location identified by the lat/long.
Map: The most recent PG&E Electric Circuit Map related to each circuit at each lat/long.
Format: Please provide responses in commonly understandable English text, not, for example, a table of ciphered
numbers and codes.



          Pocket                      Tubbs                     Partrick                    Nuns
         38 46.192                  38 36.032                  38 18.632                  38 23.647
        -122 54.260                -122 37.165                -122 22.231                -122 30.977
             37                       Adobe                    Norrbom                      Atlas
         38 08.844                  38 25.705                  38 19.743                  38 24.565
        -122 27.492                -122 32.888                -122 26.580                -122 14.770
          Youngs                     Pythian                   Redwood                    Redwood
         38 38.044                  38 27.364                  39 20.929                  39 19.392
        -122 .45.731               -122 35.060                -123 07.884                -123 07.867

          Sulphur                      Stag                      Heitz                       Dry
         39 00.458                  38 25.174                  38 33.764                  38 24.581
        -122 39.486                -122 18.051                -122 32.688                -122 27.276

           Canal                    Emerford                     Estee                     Guinda
         38 29.377                  38 50.723                  38 20.699                  38 49.382
        -122 00.276                -122 43.458                -122 16.356                -122 12.205




Specific fire requests

Tubbs Incident

  1. The most recent PG&E Electric Circuit Map that includes PGE pole #773 on Bennett Ln, Calistoga.
  2. The most recent PG&E Electric Circuit Map(s) that includes all of the loads on the load side of the
     fuses mounted on PGE pole #773.
                                                                                                         Page 3 of 5
                 Case 3:14-cr-00175-WHA Document 962-58 Filed 01/10/19 Page 4 of 6


  3. The most recent PG&E Electric Circuit Map(s) that includes substation on the line side of the fuses
     mounted on PGE pole #773.
  4. The most recent PG&E Electric Circuit Map(s) that includes all of the areas between the areas of
     interest not included on the three maps above so as to make a continuous circuit map from power
     supply source substation to pole #773 and then to the connected loads.
  5. These maps shall be legible electronic copies of the individual drawings, e.g., scans of drawings
     already reduced to 11"x17" that were originally 30"x42" (or 24"x36") are not acceptable as legible.
  6. Request info from the utility's information monitoring and control systems regarding the following:

a) SCADA (Supervisory Control and Data Acquisition) data regarding the date, time, location (pole #),
   ampacity, and duration for each and any of the following:

ground fault(s) at or near subject property or on any circuit including pole #773 for the continuous period 30
days before the DOL and 5 days after the DOL.

phase to phase fault(s) at or near subject property or on any circuit including pole #773 for the continuous
period 30 days before the DOL and 5 days after the DOL.

out of frequency alert(s) at or near subject property or on any circuit including pole #773 for the continuous
period 30 days before the DOL and 5 days after the DOL.

high or low voltage alert(s) at or near subject property or on any circuit including pole #773 for the
continuous period 30 days before the DOL and 5 days after the DOL.

lightning strike data at or near subject property or on the circuit including pole #773 for the continuous period
30 days before the DOL and 5 days after the DOL.

All responses shall be in commonly understandable English text, not, for example, a table of ciphered
numbers and codes.

Translation tables and symbol tables shall be provided for all abbreviations, ciphered numbers, symbols and
codes used in all responses.

  7. Repair and/or trouble call(s)/alert(s) either customer and/or monitoring system(s) at or near subject
     property for the continuous period 30 days before the DOL and 5 days after the DOL. All responses
     shall be in commonly understandable English text, not, for example, a table of ciphered numbers and
     codes.
  8. All equipment repair(s) performed by the utility or utility subcontractors at or near subject property for
     the continuous period 30 days before the DOL and 5 days after the DOL. All responses shall be in
     commonly understandable English text, not, for example, a table of ciphered numbers and codes.
  9. Smart meter data for kW (demand) & kWH (energy) in the smallest time increments possible for the
     subject properties for the continuous period 30 days before the DOL and 5 days after the DOL. This
     meter data shall be provided as an importable electronic CSV file of the type already available on the
     internet, not as a printed table as was previously provided. The data provided shall have no missing
     blocks of time as was previously provided.
 10. Any information (e.g., event, SCADA, repair, replacement, etc.) the utility may have about the electrical
     event(s) evidenced by and exhibited by the two blown fuses visible on the utility pole #773 on Oct 10,
     2017. These blown fuses had been repaired by Oct 18, 2017. Refer to items 5-7 above.

Nuns Incident
                                                                                                         Page 4 of 5
                    Case 3:14-cr-00175-WHA Document 962-58 Filed 01/10/19 Page 5 of 6


  1. Fault report for Dunbar, 1101 circuit located in Glen Ellen, CA on October 08, 2017 between 8:00pm
     and 11:59pm.
  2. Fault report for any power transmission lines located on Nuns Canyon Road and Nelligan Road in
     Glen Ellen, CA on October 08, 2017 between 8:00pm and 11:59 pm.
  3. Fault report for PG&E circuit located at 1210 Nuns Canyon Road in Glen Ellen, CA occurring on
     October 08, 2017 between 8:00 pm and 11:59 pm.
  4. Any and all PG&E smart meter data from any and all smart meters located or associated with 1210
     Nuns canyon road in Glen Ellen, CA on October 08, 2017 between 8:00 pm and 11:59 pm.
  5. For power lines located at or near: 38° 19.743, -122° 26.580. Were there any faults, or any other
     issues, associated with these lines between noon October 8, 2017 and noon October 9, 2017

Norrbom Incident

  1. For the power lines located at or near: 38° 38.044, -122° 45.731. Were there any faults, or any other
     issues, associated with these lines between noon October 8, 2017 and noon, October 9, 2017.
  2. At the location above, it appeared recent work had been completed on electrical conductor lines/poles
     as well as vegetation cleared in the area. What work was done, when was it done and why was it
     done?

Atlas Incident

  1. Any faults reported on any circuit along Atlas Peak Road from noon October 8th to noon October 9th
     2017. If so, what is the closest address and what time did it occur.

Partrick Incident

  1. Any fault reports at or near 1721 Partrick Rd, Napa CA on October 8, 2017 between the hours of 10:00
     p.m. and midnight.
  2. Smart Meter readings for Meter#1006092029 from October 8, 2017 at 9:00 p.m. until 5:00 a.m. on
     October 9, 2017.

Stag

  1. Any fault reports at or near 2431 Soda Canyon Road, Napa CA on October 8, 2017 between the hours
     of 9:00 p.m. and 11:00 p.m.

Heitz

1) Any fault reports at or near 4169 Heitz way in Calistoga CA on October 8, 2017 between the hours of 9:00 p.m. and
11:00 p.m.

Pocket Incident

Please clarify the following;

  1. PGE-CF_00004954.CSV

a) Second to last batch of data, Pocket folder

Need definitions for contents of Column E, “Cause”

  2. PGE-CF_00004955.CSV
                                                                                                           Page 5 of 5
                   Case 3:14-cr-00175-WHA Document 962-58 Filed 01/10/19 Page 6 of 6


a) Second to last batch of data, Pocket folder

What do Columns C, “Element”, and D, “State” represent?

  3. PGE-CF_00132827.XLSX (March 2nd Product)

a) In folder, EC Notifications

What does the spreadsheet represent/what is EC?

  4. PGE-CF_00133603.pdf (March 2nd Product)

a) In routine Vegetation Management, Hard Copy Maps, Routine, Pocket

What does the highlighting of lines mean?

Inspected for clearance on date shown?

Will it show if vegetation clearance work is/will be needed?


Sulphur Incident

In reference to the attached document, we would like;

  1. All photos, inspection records, work orders, maintenance logs, correct LAT and LONG, W29 map
     pointing to location of pole, additional maps and diagrams of the pole, pole number, additional
     identification numbers of pole, repair records, investigation records, fault records, and incident records
     from April 8, 2013 until October 10, 2017.




   Thanks to you and PG & E, in advance, for your anticipated assistance and response to this request. CAL FIRE
   would like to obtain the requested clarifications and explanations as soon as possible but no later than April 30,
   2018 by 5:00 PM.



Bruce Crane
Senior Staff Counsel
CAL FIRE
(916) 651-6337
